Citation Nr: 1316271	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  10-48 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a low back disability prior to May 21, 2011.

2. Entitlement to an initial evaluation in excess of 20 percent for a low back disability since May 21, 2011.

3.  Entitlement to an earlier effective date than August 16, 2006 for service connection for a low back disability.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from April 1966 to July 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Reno, Nevada, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for a grade I anterolisthesis at L5-S1, with L5 pars defect, and degenerative disc disease at L5-S1 with multiple level facet hypertrophy, rated 10 percent disabling effective from August 16, 2006.

In an October 2012 decision, the RO awarded an increased 20 percent rating, effective from May 21, 2011.  This does not represent a grant of the maximum possible benefit.  The Veteran has expressed his continued disagreement with the ratings assigned for both evaluation stages, and so both are considered to be on appeal at this time.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2010, the Veteran perfected his appeal with the filing of a VA Form 9.  However, he failed to indicate on that form what his desire was regarding a Board hearing.  The Board therefore sought clarification from the Veteran in April 2013 correspondence.

In a response received in May 2013, the Veteran stated that he wanted a hearing before a Veterans Law Judge, to be held via videoconference from the RO.  In other correspondence, apparently received at the RO in March 2013 and then forwarded to the Board, the Veteran made the same request for a videoconference hearing.

Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a new Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  Videoconference hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing, and ensure that notice of the hearing is sent to his current address.  The case should then be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


